 



Exhibit 10.1
*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

     
(GEORGIA-PACIFIC LOGO) [g04803g0480301.gif]
  Georgia-Pacific Corporation
 
  133 Peachtree Street NE (30303-1847)
 
  P.O. Box 105605
 
  Atlanta, Georgia 30348-5605
 
  (404) 652-4000
 
   
December 18, 2006
  www.gp.com  
 
  Mike Rehwinkel
 
  President Wood Products

George Judd
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339

Re:   Letter Agreement relating to the Master Purchase, Supply and Distribution
Agreement between Georgia-Pacific Corporation (“Seller”) and BlueLinx
Corporation (“Buyer”) dated May 7, 2004 (the “Master Agreement”)

Dear George,
     This letter is intended to confirm the agreement among Seller and Buyer
regarding GP Weekly Panel pricing and certain related amendments to the Pricing
Schedule in Exhibit E of the Master Agreement (“Pricing Schedule”). Unless
defined herein, capitalized terms have the meanings set forth in the Master
Agreement.
Background
     Seller produces various types of products, including plywood, and utilizes
Buyer as a primary Distributor pursuant to the terms of the Master Agreement.
Seller announced that it intended to substitute the GP Weekly Panel pricing for
[*] pricing for all sales of plywood to its customers beginning December 4,
2006. In regard to plywood, the GP Weekly Panel price is the base price used to
determine Seller’s sales price, before applying applicable allowances, discounts
and protections under the Master Agreement. In response to Seller’s
announcement, the parties began discussing the potential ramifications such
change may have on the important business relationship between Buyer and Seller
and what changes may be appropriate to the Master Agreement. Buyer formally
objected to the Weekly Panel pricing announcement by letter to Mike Rehwinkel
from Steve Macadam, Chief Executive Officer of BlueLinx Holdings, Inc., dated
November 16, 2006, and the parties entered into negotiations. Such negotiations
have continued until the parties reached agreement on the matters described in
this Letter Agreement.
Agreement
     Effective for all shipments of plywood on or after December 30, 2006, the
terms of Exhibit E under the Master Agreement shall be amended solely as
follows:

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

1.   GP Weekly Panel Price as Basis: The GP Weekly Panel pricing will replace
the [*] pricing for plywood as the base price used for applying all applicable
formulas and elements in the Pricing Schedule, as amended, in Exhibit E of the
Master Agreement. The GP Weekly Panel pricing shall be provided to Buyer on [*]
for material shipping [*].   2.   [*]: For the first calendar quarter of 2007
(January, February and March), the Pricing Schedule will be amended by
discontinuing all payments pursuant to pricing elements 4 [*] and 5 [*] in the
Pricing Schedule. In lieu of those payments, Seller shall pay to Buyer a [*] of
[*].   3.   [*]. Pricing element 3 [*] in the Pricing Schedule shall be amended
as described in the attached Schedule A to this Letter Agreement. To the extent
not specifically amended in Schedule A attached hereto, all other elements of
Pricing element 3 [*] shall continue in full force and effect.   4.   Forecasts.
Buyer agrees to provide Seller with rolling [*] firm purchase orders for plywood
products and to otherwise cooperate in good faith with Seller to assist Seller
with production scheduling.   5.   Purchase Commitments. [*] and requirements
under Exhibit E, effective January 1, 2007. However, to the extent that Buyer
contracts with a customer [*] and that customer purchases such volume, Buyer
shall purchase the plywood [*].   6.   [*]: The parties agree that either party
may, [*], request that the terms of this Letter Agreement be reviewed and
further negotiated. The parties shall meet and negotiate in good faith to reach
agreement on revised terms acceptable to both parties. The terms of this Letter
Agreement shall continue unless and until the parties reach a mutually agreeable
modification. [*].   7.   Effective Changes. Except as modified hereby, the
terms of the Master Agreement and Exhibit E shall continue in full force and
effect.

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
     This Letter Agreement accurately describes the whole agreement between the
parties relating to the amendment of the Pricing Schedule and there are no
agreements between the parties relating to those amendments except as expressly
set forth in this Letter Agreement. Each individual signing below represents
that they are authorized to bind their respective companies in all matters
discussed in this Letter Agreement.

             
Georgia-Pacific Corporation
      BlueLinx Corporation    
(Seller)
      (Buyer)    
 
           
/s/ Mike Rehwinkel
      /s/ George Judd    
 
           
Mike Rehwinkel
      George Judd    
President, Wood Products
      President    
Date signed: 12/18/2006
      Date Signed: 12/18/2006    

 



--------------------------------------------------------------------------------



 



*CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT
TO AN APPLICATION FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
Schedule A
[*] Schedule
[*]

 